Name: Commission Regulation (EEC) No 2229/83 of 4 August 1983 extending the period of storage of certain quantities of dried figs and dried grapes held by storage agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 214/8 Official Journal of the European Communities 5. 8 . 83 COMMISSION REGULATION (EEC) No 2229/83 of 4 August 1983 extending the period of storage of certain quantities of dried figs and dried grapes held by storage agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 1088/83 (2), Having regard to Council Regulation (EEC) No 2194/81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes (3), as amended by Regulation (EEC) No 2674/82 (4), and in particular Articles 10 ( 1 ) and 14 thereof, Whereas Article 10 of Regulation (EEC) No 2194/81 provides for the granting of storage aid to storage agencies for the quantities of dried grapes and dried figs which they have purchased under the contracts provided for in that Regulation for the duration of storage of the fruit in question, which is not to extend beyond the end of the marketing year ; whereas, however, it is stipulated in that Article that, where the market situation so requires, extension of the storage of certain quantities may be authorized ; Whereas for dried grapes and dried figs from the 1981 /82 marketing year the storage period has been extended until 31 July 1983 by Commission Regula ­ tion (EEC) No 2197/82 (*), as last amended by Regula ­ tion (EEC) No 947/83 (^ ; whereas the period of storage should be extended until the end of the present marketing year ; Whereas the storage aid for products purchased during the marketing year 1981 /82 is fixed in Article 3 of Commission Regulation (EEC) No 2426/81 Q ; whereas this aid takes account of interest costs in connection with the purchase of the products ; whereas the aid should therefore be maintained during the extended storage period ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The period of storage for the quantities of dried figs and dried grapes purchased by storage agencies pursuant to Article 3 of Regulation (EEC) No 2194/81 during the 1981 /82 marketing year and still held by them shall be extended until the end of the present marketing year for each product. Article 2 The storage aid set in Article 3 of Regulation (EEC) No 2426/81 for products from the 1981 /82 marketing year shall be granted to storage agencies for the actual duration of storage of the respective products . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 August 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73, 21 . 3 . 1977, p. 1 . 0 OJ No L 118 , 5 . 5 . 1983 , p. 16. 0 OJ No L 214, 1 . 8 . 1981 , p. 1 . 4) OJ No L 284, 7. 10 . 1982, p. 3 . 0 OJ No L 233, 7 . 8 . 1982, p . 24. (4 OJ No L 104, 22. 4. 1983, p. 16. 0 OJ No L 240, 24. 8 . 1981 , p. 22 . r